                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION

MARIO GODHIGH,

      Plaintiff,
v.                                              CASE NO. 5:18-cv-172-MCR-GRJ

C BARTON,

     Defendant.
_____________________________/

                                    ORDER

      This cause comes on for consideration upon the magistrate judge’s Report

and Recommendation dated September 21, 2018. ECF No. 8. The parties have

been afforded an opportunity to file objections pursuant to Title 28, United States

Code, Section 636(b)(1). I have made a de novo determination of any timely filed

objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
                                                                        Page 2 of 2




      2.     This case is DISMISSED pursuant to the 28 U.S.C § 1915(g) three-

strikes bar and for abuse of the judicial process.

      3.     The clerk is directed to close the file.

      DONE AND ORDERED this 24th day of October 2018.




                                        M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE
